Case 2:18-cr-00101-GEKP Document 281 Filed 06/24/21 Page1of1

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 

UNITED STATES OF AMERICA : Crim. No. 2:18-CR-101- /2
vs.

SAMANTHA HOLLIS

 

ORDER

of ho rt , 2021, upon consideration of

ravel Outside of the Eastern District of Pennsylvania, it is hereby

  
  
   

AND NOW, on th
the defendant’s Motion t
ORDERED that said Motion is GRANTED. Accordingly, Samantha Hollis may travel to the

Dominican Republic from July 9 thru July 13, 2021.

BY THE COURT:

 

HONORABLE GENE E.K. PRATTER
